t c memo united_states tax_court john karason petitioner v commissioner of internal revenue respondent docket no filed date john timothy bender and j scott broome for petitioner mark d eblen for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure as well as an addition_to_tax under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are continued the issues for decision are whether petitioner is entitled to sec_179 expense and sec_167 depreciation_deductions whether petitioner has sufficient basis in a partnership entitling him to deduct partnership losses and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference contrary to the petition which indicated petitioner resided in elizabethtown pennsylvania when the petition was filed petitioner resided in lincoln california a petitioner’s background petitioner graduated from college with a degree in political science and accounting and subsequently pursued a master’s degree in taxation and business administration he did not complete the graduate degrees while working on his master’s in taxation petitioner was employed as a tax manager for levin rosenfeld in bedminster new jersey a year later he left levin rosenfeld and moved to ohio to work for provident nursing homes as its assistant controller in date he began employment with continued rounded to the nearest dollar the internal_revenue_service irs as a revenue_agent in the mansfield ohio office while in the mansfield office he became an industry specialist in the fields of healthcare horse operations and farming operations in he was promoted to group manager and later promoted to large case manager in petitioner was transferred to an irs office in san francisco california where he remained until he terminated his position in date during petitioner’s entire employment with the irs he either audited or supervised the audits of taxpayers b dr michael karason dr michael karason dr karason petitioner’s younger brother is a podiatrist licensed to practice in the states of ohio pennsylvania and california at the time of trial he practiced podiatry out of offices in harrisburg and elizabethtown pennsylvania on date dr karason executed a bill of sale and agreement purchase agreement to purchase the harrisburg podiatry practice of dr harold a flom d p m dr flom for dollar_figure the closing date was date dr flom’s podiatry practice consisted of intangible assets which included patient lists patients’ telephone numbers and patients’ files and medical equipment which included furniture office items workroom items and items in two treatment rooms each treatment room’s items included a podiatry chair a stool a sitting chair lights paintings and a podiatry wall cabinet with supplies the purchase agreement failed to specifically indicate what the office and workroom items were or the type of furniture the purchase agreement did not allocate a fair_market_value fmv to each piece of property included in the intangible assets or medical equipment dr karason testified he did not have the funds to purchase dr flom’s practice to finance the transaction petitioner obtained a dollar_figure bank loan from the farmers savings bank farmers bank on date and wired it to his brother on date the loan was secured with rental property owned by karason capital partners kcp petitioner’s and dr karason’s partnership the promissory note for the loan stated the loan’s purpose was for business purchase medical practice dr karason’s solely owned corporation karason podiatric centers inc kcpi paid the monthly bank loan payments to farmers bank totaling dollar_figure in for convenience the court uses the terms partnership and partner without deciding whether a partnership existed the promissory note stated the loan was secured with open- end mortgage on real_estate located at co rd ashland ohio consisting of dollar_figure acres with house and buildings this property was listed as kcp’s rental property on its forms rental real_estate income and expenses of a partnership or an s_corporation for through and through c petitioner’ sec_2001 federal_income_tax return petitioner’s form_1040 u s individual_income_tax_return for return reported that he not dr karason or kcpi purchased dr flom’s medical equipment petitioner’s form_4562 depreciation and amortization reported that he paid dollar_figure for the medical equipment made a sec_179 election to expense dollar_figure of the equipment’s cost and claimed an additional dollar_figure depreciation deduction he also reported a depreciation deduction of dollar_figure for other medical equipment purchased prior to dr karason’s purchase of the podiatry practice petitioner’s schedule c profit or loss from business reported that he leased the medical equipment to kcpi and received dollar_figure as gross rents from kcpi which equaled the amount of kcpi’ sec_2001 loan payments to farmers bank after deducting a total of dollar_figure for sec_179 expense and sec_167 depreciation_deductions and dollar_figure interest_expense on the farmers bank loan petitioner claimed on the schedule c a net_loss of dollar_figure petitioner and dr karason did not enter into a written_agreement memorializing either the purported sale of the medical equipment to petitioner or the lease of the medical equipment to petitioner listed dollar_figure of the cost of the medical equipment as 5-year_property on part ii macrs depreciation for assets placed_in_service only during your tax_year section b--general depreciation system of form_4562 depreciation and amortization kcpi the purchase agreement between dr karason and dr flom did not mention petitioner’s name indicate that the medical equipment was assigned to petitioner or that petitioner was going to purchase the equipment d karason capital partners petitioner formed kcp in with members of his family for the purpose of investing in property petitioner prepared all of kcp’s federal partnership tax returns according to the partnership returns petitioner was a partner from through and through and dr karason was a partner in kcp from its formation in petitioner owned a 70-percent interest in kcp and dr karason owned the remaining percent during kcp’s purported business activities included renting real_property and breeding race horses kcp’s form_1040 schedule e supplemental income and loss for reported that the rental properties generated a dollar_figure loss and form_1040 schedule f profit or loss from farming for reported the horse breeding activities generated a dollar_figure loss kcp’s schedule_k-1 partner’s share of income credits deductions the partnership also went by the names karason family_partnership and karason family investment club petitioner did not own a direct partnership_interest in kcp in and from through kcp’s partners at various times included petitioner’s mother father and various other entities petitioner and dr karason were the only partners in etc for reported petitioner’s distributive_share of kcp losses was dollar_figure petitioner deducted his share of the losses on hi sec_2001 federal_income_tax return from through kcp did not generate a profit e the audit in date respondent began the audit of petitioner’ sec_2001 return respondent requested documentation from petitioner establishing that he owned the medical equipment including purchase invoices settlement sheets and receipts substantiating the medical equipment’s fmv and depreciable basis identifying bank accounts used in his medical equipment rental business including the bank account records and substantiating his adjusted_basis in kcp to substantiate his basis in the medical equipment petitioner provided a handwritten depreciation schedule for the medical equipment titled depreciation with no supporting documentation other than a copy of the promissory note for the loan from farmers bank petitioner also provided a form misc miscellaneous income for from kcpi indicating it had paid dollar_figure to petitioner as rent for its use of the medical equipment in this form was not filed with the irs schedule e loss of dollar_figure schedule f loss of dollar_figure dollar_figure x petitioner’s percent ownership dollar_figure although the schedule was titled depreciation it listed the medical equipment depreciation deduction amounts from through to substantiate his basis in kcp petitioner provided his personal bank account statements from the auto workers credit_union and a handwritten statement without supporting documentation stating his adjusted_basis in kcp in was dollar_figure calculated as follows item jck k-1 share of recourse_liabilities petitioner’s beginning capital_account amount dollar_figure big_number big_number cash contributions big_number income loss per k-1 for jck share net ending capital_account big_number big_number petitioner reduced the dollar_figure loss reported on kcp’s schedule_k-1 for to reflect his receipt of dollar_figure of ordinary dividend income dollar_figure - dollar_figure dollar_figure respondent determined that petitioner failed to establish his cost_basis in the medical equipment and failed to provide supporting information to substantiate his basis in kcp on date respondent mailed petitioner a notice_of_deficiency disallowing his sec_179 expense and sec_167 depreciation_deductions of dollar_figure and his share of kcp’s losses of dollar_figure f tax_court proceedings petitioner timely filed his petition on date on date respondent served on petitioner a request for production of documents the documentation requested included accounting books records invoices and bank records related to the medical equipment business documentation related to the purchase of the medical equipment depreciation schedules for the medical equipment canceled checks verifying petitioner’s initial investment and additional capital contributions to kcp loan agreements relating to kcp and books_and_records of kcp used to compute petitioner’s basis in kcp petitioner did not provide the requested documents on date respondent filed a motion seeking an order to compel production of documents on date the court ordered petitioner to on or before date produce to counsel for respondent for inspection and copying each and every document requested in respondent’s request for production of documents in response to substantiate his basis in kcp petitioner produced a one-page typed statement of his kcp capital_account titled karason family investment club capital_account - jck the typed statement contradicted the handwritten statement petitioner had provided during the audit the typed statement indicated that he had a capital balance of dollar_figure and contributed dollar_figure to kcp in the typed statement also indicated he made capital contributions every year from through and incurred dollar_figure of partnership losses in no supporting documentation was provided to substantiate these amounts petitioner also produced personal bank account statements for an account with auto worker’s credit_union in the name of his mother marie j vignovich and on which petitioner had signatory authority petitioner did not provide any documentation with respect to the medical equipment i medical equipment opinion petitioner contends he purchased the medical equipment from dr karason in and leased it back to kcpi in along with other medical equipment as part of his medical equipment rental business thus he asserts he is entitled to expense dollar_figure of the cost of the medical equipment purchased in pursuant to sec_179 and depreciate the remaining amount pursuant to sec_167 and that he is entitled to sec_167 depreciation_deductions for previously purchased medical equipment sec_179 allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year such property is placed_in_service within certain dollar limitations sec_179 and b to substantiate this expense the taxpayer must maintain records which specifically identify each item of sec_179 property and reflect how and from whom such property was acquired and when such property was placed_in_service see sec_1_179-5 income_tax regs sec_179 property is defined as property acquired by purchase for use in the active_conduct_of_a_trade_or_business sec_179 the term purchase means generally any acquisition of property sec_179 sec_1_179-4 income_tax regs property is deemed acquired when reduced to physical possession or control 93_tc_316 sec_1 a b c - a income_tax regs sec_167 allows a depreciation deduction for the exhaustion and wear_and_tear of property_used_in_the_trade_or_business or held_for_the_production_of_income depreciation is not necessarily predicated upon ownership of the property but rather upon an investment in property 124_tc_244 affd 469_f3d_436 5th cir gladding dry goods co v commissioner 2_bta_336 stiebling v commissioner tcmemo_1994_233 affd without published opinion 113_f3d_1242 9th cir the taxpayer bears the burden of proving the commissioner’s determinations are incorrectdollar_figure see rule a the important question is who made the investment of the capital which is to be recovered over the period of the exhaustion of the property the one who made the investment is entitled to its return gladding dry goods co v commissioner 2_bta_336 the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer has produced credible_evidence with respect to a factual issue relating to the tax_liability at issue has met substantiation requirements maintained records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings continued respondent contends petitioner is not entitled to a sec_167 depreciation deduction or a sec_179 expense deduction because he did not prove he invested in or purchased the equipment that he purportedly used in his medical equipment rental business petitioner and dr karason testified that pursuant to an oral agreement dr karason assigned the medical equipment to petitioner and petitioner invested in and purchased the equipment when he wired the bank loan funds to dr karason on date they also testified that the fmv of the medical equipment was determined pursuant to consultations with gill podiatry and moore medical purveyors of podiatry equipment outside of the handwritten depreciation schedule petitioner did not produce documentation supporting either the cost or the fmv of the medical equipment or that these consultations actually occurred petitioner also testified that he did not obtain insurance covering the medical equipment petitioner and dr karason testified that immediately after petitioner purchased the medical equipment pursuant to an oral continued in this case petitioner bears the burden_of_proof because he did not introduce credible_evidence with respect to any factual issue relevant to ascertaining his liability substantiate his expenses maintain the required records and cooperate with respondent's requests sec_7491 see 116_tc_438 lease agreement petitioner leased it along with other medical equipment to kcpi and as rent kcpi paid the bank loan payments attributable to the purchase of the podiatry practice petitioner testified that in years subsequent to kcpi’s rent increased but he produced no documentary_evidence to support this testimony the facts as presented support respondent’s argument that petitioner did not invest in or purchase the medical equipment first the purchase agreement between dr karason and dr flom did not mention petitioner’s name indicate that the medical equipment was assigned to petitioner or state that petitioner was going to purchase the equipment second dr karason testified that if not for the funds provided by petitioner he could not have paid the purchase_price for the podiatry practice third the loan was secured with kcp’s property petitioner’s and dr karason’s partnership fourth the promissory note on the loan stated the loan was for the purpose of business business purchase medical practice fifth dr karason’s professional_corporation kcpi paid the monthly loan payments to the bank not petitioner petitioner testified that his and dr karason’s attorney and accountant advised them that they did not need to enter into a written_agreement to either assign and purchase the medical equipment or to lease the equipment to kcpi because petitioner and dr karason were brothers the court finds this difficult to believe petitioner was employed by the irs for more than years either auditing or supervising the audits of taxpayers he should have known to document the purported purchase of the medical equipment the lease agreement with kcpi and the medical equipment’s cost and fmv petitioner did not produce any documentation showing either he invested in or purchased the medical equipment for the foregoing reasons the court concludes petitioner is not entitled to deduct the costs of the medical equipment under sec_179 and dollar_figure ii karason capital partners petitioner contends he had a sufficient basis in kcp to allow him to deduct dollar_figure as passthrough losses from kcp in respondent contends petitioner failed to substantiate his purported adjusted_basis in kcp and he cannot deduct the dollar_figure of passthrough losses from kcp sec_704 limits the deduction of a partner’s distributive_share of partnership loss to the partner’s adjusted_basis in the partnership at the end of the partnership year sec_1_704-1 income_tax regs the partner’s adjusted because this court found that petitioner did not invest in or purchase the equipment dr karason’s bank loan payments of dollar_figure did not constitute income to petitioner basis in the partnership_interest reflects inter alia the adjusted_basis in any property the partner has contributed to the partnership sec_705 sec_722 sec_6001 requires taxpayers to maintain adequate_records from which their correct_tax liability may be determined 92_tc_661 the only documentation petitioner provided to substantiate his basis in kcp was the handwritten statement a typed statement which contradicted the handwritten statement and his and his mother’s bank statements the handwritten statement indicated his adjusted_basis in kcp in was dollar_figure on brief petitioner argued that even though the handwritten statement was accurate hi sec_2001 adjusted_basis in kcp was actually dollar_figure comprising dollar_figure of recourse_liabilities dollar_figure of cash contributions and a dollar_figure capital_account although respondent repeatedly requested documentation and the court ordered petitioner to comply with respondent’s requests petitioner did not provide any documentation or testimony substantiating the dollar_figure of recourse_liabilities this court finds petitioner failed to prove he had recourse_liabilities of dollar_figure in an attempt to substantiate the cash contributions to kcp of dollar_figure petitioner produced copies of his mother’ sec_2001 auto workers credit_union account statements which listed him as a joint member and produced copies of hi sec_2001 auto workers credit_union account statements which listed his mother as a joint member petitioner testified that the account in his mother’s name was actually the kcp business account the account did not contain a taxpayer_identification_number for kcp even though as admitted on cross-examination he was aware that kcp was required to put its taxpayer_identification_number on its bank account he explained that the account was in his mother’s name because an individual was allowed to open only one account and the credit_union did not allow business entities to have an account petitioner testified and the account statements showed that he deposited money from his personal account to his mother’s account he testified that the money was transferred to fund kcp however he did not provide any checks or other documentation showing that his mother’s account was a business account or that the withdrawals from his mother’s account were for kcp expenses petitioner testified that he lived with and supported his mother claimed his mother as a dependent in and claimed a standard_deduction as head_of_household for the facts indicate the transfer of money from petitioner’s account to his mother’s account was to provide funds for his mother whom he supported for the foregoing reasons this court finds petitioner failed to prove he contributed dollar_figure to kcp in to substantiate his purported capital_account of dollar_figure petitioner produced a typed statement listing his capital contributions the statement contradicted kcp’s returns and the stipulated facts by claiming petitioner made capital contributions to kcp in through years before kcp was formed and and years when petitioner was not a direct partner of kcp dr karason a 30-percent owner of kcp since testified that he knew nothing about kcp or its operations he also admitted he did not know when kcp was formed when he became a partner how he acquired an interest how much money if any he contributed whether kcp had a bank account and whether kcp had ever distributed stocks bonds or real_estate to him to this extent the court believes dr karason’s testimony petitioner admitted that respondent repeatedly requested documentation from him and his attorney to support his purported basis in kcp and he was aware it was his responsibility to prove such basis he offered only his self-serving testimony and he failed to produce any documentation to substantiate his adjusted_basis in kcp for the foregoing reasons this court finds petitioner is not entitled to deduct dollar_figure as passthrough losses from kcp in iii sec_6662 sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of any underpayment attributable to negligence or disregard of rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure by the taxpayer to keep adequate books_and_records or to properly substantiate items sec_6662 sec_1_6662-3 income_tax regs sec_7491 provides that the commissioner bears the burden of production with respect to accuracy-related_penalties see 116_tc_438 petitioner reported expenses and deductions for medical equipment without any documentation to show he purchased or invested in the equipment additionally petitioner reported his share of kcp’s losses without providing documentation to substantiate his purported basis in kcp petitioner was an employee of the irs for more than years and spent the majority of this time either auditing or supervising the audits of taxpayers he testified he was well aware of his responsibility to provide documentation to substantiate his expenses deductions and partnership basis but he failed to do so even after the court ordered him to comply with respondent’s request for production respondent has met the burden of production and petitioner having failed to show reasonable_cause substantial_authority or other basis for reducing the underpayment on which the penalty is imposed is liable for the sec_6662 penalty for the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
